

SECURITY AGREEMENT
THIS SECURITY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”) dated as of December 9, 2019 among
Workhorse Group Inc., a Nevada corporation (the “Grantor”), and HT Investments
MA, LLC, a Delaware limited liability company, in its capacity as collateral
agent for the benefit of the Holders (as defined below) (together with its
successors and assigns in such capacity, the “Secured Party”).


W I T N E S S E T H:
WHEREAS, the Grantor will enter into that certain Securities Purchase Agreement,
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Securities Purchase Agreement”), with HT
Investments MA, LLC (the “Initial Holder”) and each other party thereto,
pursuant to which, among other things, the Grantor will issue, and the Initial
Holder will purchase, subject to the terms set forth therein, the Convertible
Notes (as defined in the Securities Purchase Agreement);
AND WHEREAS, it is a condition precedent to the closing under the Securities
Purchase Agreement that the Grantor shall have executed and delivered this
Agreement to the Secured Party for its benefit and the benefit of the Holders.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
Section 1.Definitions. Capitalized terms used herein without definition and
defined in the Convertible Notes are used herein as defined therein. In
addition, as used herein:
“Account” means any “account”, as such term is defined in the UCC.
2 “Agreement” has the meaning set forth in the preamble hereof.
3 “Applicable Law” means, in relation to any subject, all provisions applicable
to that subject of all (i) constitutions, treaties, statutes, laws, rules,
regulations and ordinances of any Governmental Entity, (ii) authorizations,
consents, approvals, permits or licenses issued by, or a registration or filing
with, any Governmental Entity and (iii) orders, decisions, judgments, awards and
decrees of any Governmental Entity (including common law and principles of
public policy).
4 “Certus” means Certus Unmanned Aerial Systems LLC, a Delaware limited
liability company owned 50% by the Grantor and 50% by Moog Inc.
5  “Chattel Paper” means all “chattel paper”, as such term is defined in the
UCC, including, without limitation, “electronic chattel paper” and “tangible
chattel paper”, as each term is defined in the UCC.
6 “Collateral” has the meaning ascribed thereto in Section 3 hereof.
7 “Collateral Records” means all books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts,



--------------------------------------------------------------------------------



tapes, disks and related data processing software and similar items that at any
time evidence or contain information relating to any of the Collateral or are
otherwise necessary or helpful in the collection thereof or realization
thereupon.
“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
8 “Commercial Tort Claims” means “commercial tort claims”, as such term is
defined in the UCC, including, without limitation, all commercial tort claims
listed on Schedule VIII hereto.
9 “Contracts” means all contracts, undertakings, or other agreements (other than
rights evidenced by Chattel Paper, Documents or Instruments) in or under which
the Grantor may now or hereafter have any right, title or interest, including,
without limitation, with respect to an Account, any agreement relating to the
terms of payment or the terms of performance thereof.
10 “Control Agreement” has the meaning set forth in Section 4.5 hereof.
11 “Convertible Notes” has the meaning set forth in the Securities Purchase
Agreement.
12 “Copyrights” means all copyrights and rights, title and interests (and all
related IP Ancillary Rights) in copyrights, works protectable by copyrights,
mask works, database and design rights, copyright registrations and copyright
applications, including, without limitation, the copyright registrations and
copyright applications listed on Schedule III attached hereto (if any), all
Copyrights (as defined in the Convertible Notes), and all renewals of any of the
foregoing.
13 “Deposit Accounts” means all “deposit accounts”, as such term is defined in
the UCC, now or hereafter held in the name of the Grantor.
14 “Documents” means all “documents”, as such term is defined in the UCC, and
shall include, without limitation, all documents of title (as defined in the
UCC), bills of lading or other receipts evidencing or representing Inventory or
Equipment.
15 “Equipment” means (i) all “equipment”, as such term is defined in the UCC
and, in any event, shall include, Motor Vehicles, (ii) all machinery,
manufacturing equipment, data processing equipment, computers, office equipment,
furnishings, furniture, appliances, fixtures and tools (in each case, regardless
of whether characterized as equipment under the UCC); and (iii) all accessions
or additions thereto, all parts thereof, whether or not at any time of
determination incorporated or installed therein or attached thereto, and all
replacements therefor, wherever located, now or hereafter existing, including
any fixtures.
16 “Excluded Accounts” means any accounts maintained by the Grantor exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of the Grantor’s employees; provided amounts therein are
transferred into such accounts no earlier than two Business Days prior to the
use of all amounts contained therein for making such payments.
17 “Excluded Collateral” has the meaning set forth in Section 2.1(a) hereof.
18 “GAAP” has the meaning set forth in the Securities Purchase Agreement.




--------------------------------------------------------------------------------



19 “General Intangibles” means all “general intangibles”, as such term is
defined in the UCC, and, in any event, shall include, without limitation,
payment intangibles, contract rights, rights to payment, rights arising under
common law, statutes, or regulations, choses or things in action, goodwill
(including the goodwill associated with any Trademark), Patents, Trademarks,
Copyrights, URLs and domain names, industrial designs and other Intellectual
Property or rights therein or applications therefor, whether under license or
otherwise, programs, programming materials, blueprints, drawings, purchase
orders, customer lists, monies due or recoverable from pension funds, rights to
payment and other rights under any royalty or licensing agreements, including
Intellectual Property Licenses, infringement claims, computer programs,
information contained on computer disks or tapes, software, literature, reports,
catalogs, pension plan refunds, pension plan refund claims, insurance premium
rebates, tax refunds, and tax refund claims, interests in a partnership or
limited liability company which do not constitute a security under Article 8 of
the UCC.
20 “Goods” means all “goods”, as such term is defined in the UCC, including,
without limitation, fixtures and embedded Software to the extent included in
“goods” as defined in the UCC.
21 “Governmental Entity” means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal, foreign, or other government, governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), multi-national
organization or body; or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature or instrumentality of any of the foregoing,
including any entity or enterprise owned or controlled by a government or a
public international organization or any of the foregoing.
22 “Grantor” has the meaning set forth in the preamble hereof.
23 “Holders” means the Initial Holder and each Holder under and as defined in
any Convertible Note.
24 “Initial Holder” has the meaning set forth in the preamble hereof.
25 “Instruments” means all “instruments”, as such term is defined in the UCC,
and shall include, without limitation, promissory notes, drafts, bills of
exchange and trade acceptances.
26 “Insurance” means (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Secured Party is the loss payee thereof)
and (ii) all key man life insurance policies (if any).
27 “Intellectual Property” means all rights, title and interests in intellectual
property arising under any Applicable Law and all IP Ancillary Rights relating
thereto, including all Copyrights, Patents, Trademarks, Internet Domain Names,
Trade Secrets, industrial designs, integrated circuit topographies, confidential
proprietary information and rights under Intellectual Property Licenses.
28 “Intellectual Property Licenses” means any written agreement, including all
contractual obligations (and all related IP Ancillary Rights), granting any
right, title and interest in any Intellectual Property, including software
license agreements, whether the Grantor is a licensee or licensor under any such
license agreement, and including, without limitation, the license agreements
listed on Schedule IV



--------------------------------------------------------------------------------



attached hereto and all Copyright Licenses, Patent Licenses and Trademark
Licenses (each as defined in the Convertible Notes).
29 “Internet Domain Name” means all right, title and interest (and all related
IP Ancillary Rights) arising under any Applicable Law in Internet domain names.
30 “IP Ancillary Rights” means, with respect to an item of Intellectual Property
all foreign counterparts to, and all divisionals, reversions, continuations,
continuations-in-part, reissues, reexaminations, renewals and extensions of,
such Intellectual Property and all income, royalties, proceeds and liabilities
at any time due or payable or asserted under or with respect to any of the
foregoing or otherwise with respect to such Intellectual Property, including all
rights to sue or recover at law or in equity for any past, present or future
infringement, misappropriation, dilution, violation or other impairment thereof,
and, in each case, all rights to obtain any other IP Ancillary Right.
31  “Inventory” means (i) any “inventory”, as such term is defined in the UCC,
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in the Grantor’s business; all goods in which the
Grantor has an interest in mass or a joint or other interest or right of any
kind; and all goods which are returned to or repossessed by the Grantor, all
computer programs embedded in any goods and all accessions thereto and products
thereof (in each case, regardless of whether characterized as inventory under
the UCC).
32 “Investment Property” means all “investment property”, as such term is
defined in the UCC.
33 “Letter-of-Credit Right” means any “letter-of-credit right”, as such term is
defined in the UCC.
34 “Mortgage” means any mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt or other
document, in form and substance reasonably satisfactory to the Secured Party,
creating in favor of the Secured Party a Lien on real property owned, leased,
subleased or otherwise occupied by the Grantor.
35 “Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.
36 “Note Documents” means the Securities Purchase Agreement, the Convertible
Notes, the Warrants (as defined in the Securities Purchase Agreement), the
Security Documents and all other documents, certificates, instruments and
agreements delivered in connection with the foregoing, all as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.
37 “Obligations” means all liabilities, indebtedness and obligations (including
interest accrued at the rate provided in the applicable Note Document after the
commencement of a bankruptcy proceeding, whether or not a claim for such
interest is allowed) of the Grantor under the Convertible Notes, any Security
Document or any other Note Document, in each case howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due.




--------------------------------------------------------------------------------



38 “Patents” means any patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein, all
patentable inventions and those patents and patent applications listed on
Schedule V attached hereto (if any), all Patents (as defined in the Convertible
Notes), and all IP Ancillary Rights in respect of any of the foregoing.
39 “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and any Governmental Entity.
40 “Pledge Supplement” has the meaning set forth in Section 4.1(j) hereof.
41 “Pledged Collateral” means (a) all of the Pledged Interests, (b) the
certificates, if any, representing the Pledged Interests and any interest of the
Grantor on the books and records of any Pledged Entity pertaining to such
Pledged Interests and (c) all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of, or in exchange
for, any or all of the Pledged Interests
42 “Pledged Entities” means the corporations, limited liability companies and
other entities set forth on Exhibit A and each other corporation, limited
liability company or other entity, the stock or other equity interests and
securities of which are owned or acquired by the Grantor and described on a
Pledge Supplement.
43 “Pledged Interests” means all of the capital stock, limited liability company
interests and other equity interests and securities of the Pledged Entities or
any other entity now owned or hereafter acquired by the Grantor.
44  “Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, includes, without limitation, (a) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable with respect to any of the Collateral,
(b) any and all payments (in any form whatsoever) made or due and payable from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any Governmental
Entity (or any person acting under color of a Governmental Entity), and (c) any
and all other amounts from time to time paid or payable under, in respect of or
in connection with any of the Collateral.
45 “Receivables” means all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of the Grantor’s rights, if any, in any goods or other
property giving rise to such right to payment and all Collateral Support and
Supporting Obligations related thereto and all Receivables Records.
46 “Receivables Records” means (i) all originals or copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables; (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of the Grantor
or any computer bureau or agent from time to time acting for the Grantor or
otherwise; (iii) all evidences of the filing of financing statements and the
registration of other instruments in connection therewith, and amendments,
supplements or other modifications thereto, notices to other creditors or
secured parties, and certificates, acknowledgments, or other writings,



--------------------------------------------------------------------------------



including, without limitation, lien search reports, from filing or other
registration officers; and (iv) all other written or non-written forms of
information related in any way to the foregoing or any Receivable.
47 “Record” has the meaning specified in the UCC.
48 “Representative” means any Person acting as agent, representative or trustee
on behalf of the Secured Party from time to time.
49 “Security Documents” means this Agreement, the Control Agreements, the
Mortgages, and each other agreement or instrument pursuant to or in connection
with which the Grantor grants a security interest in any Collateral to the
Secured Party, for its benefit and the benefit of the Holders, or pursuant to
which any such security interest in Collateral is perfected, each as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof and thereof.
50 “Secured Party” has the meaning set forth in the preamble hereof.
51 “Securities Purchase Agreement” has the meaning set forth in the recitals
hereof.
52 “Software” means all “software”, as such term is defined in the UCC, now
owned or hereafter acquired by the Grantor, other than software embedded in any
category of Goods, including, without limitation, all computer programs and all
supporting information provided in connection with a transaction related to any
program.
53 “Supporting Obligation” means any “supporting obligation”, as such term is
defined in the UCC.
54 “Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Applicable Law in or relating to trade
secrets.
55 “Trademarks” means all rights, title and interests (and all related IP
Ancillary Rights) arising under any Applicable Law in any trademarks, trade
names, internet domain names, URLs, all websites, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, other source or business identifiers, prints and labels on which any of
the foregoing have appeared or appear, all goodwill associated therewith, all
registrations and recordings thereof and all applications in connection
therewith, including, without limitation, the trademarks, trademark
applications, internet domain names and URLs listed in Schedule VI attached
hereto (if any) and renewals thereof, all Trademarks (as defined in the
Convertible Notes).
56 “UCC” shall mean the Uniform Commercial Code as in effect from time to time
in the State of New York; provided, that to the extent that the Uniform
Commercial Code is used to define any term herein and such term is defined
differently in different Articles of the Uniform Commercial Code, the definition
of such term contained in Article 9 shall govern.
Section 2. Representations, Warranties and Covenants of the Grantor. The Grantor
represents and warrants to, and covenants with, the Secured Party as follows:
(a) The Grantor has rights in and the power to transfer the Collateral in which
it purports to grant a security interest pursuant to Section 3 hereof (subject,
with respect to after acquired Collateral, to the Grantor acquiring the same)
and no Lien other than (x) with respect to the Collateral other than the Pledged
Collateral, Permitted Liens, and (y) with respect to the Pledged Collateral, the



--------------------------------------------------------------------------------



Permitted Liens described in clause (A) or (N) of the definition thereof, in
either case, exists or will exist upon such Collateral at any time.
(b) This Agreement is the legal, valid and binding obligation of the Grantor,
enforceable against the Grantor in accordance with its terms except to the
extent that such enforceability is subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance and moratorium laws and other laws of
general application affecting enforcement of creditors’ rights generally, or the
availability of equitable remedies, which are subject to the discretion of the
court before which an action may be brought.
(c) This Agreement is effective to create in favor of the Secured Party a valid
security interest in and Lien upon all of the Grantor’s right, title and
interest in and to the Collateral, and upon (i) the filing of appropriate UCC
financing statements in the jurisdictions listed on Schedule I attached hereto,
(ii) each Deposit Account being subject to a Control Agreement (as hereinafter
defined) among the Grantor, depository institution and the Secured Party on
behalf of the Holders, (iii) filings in the United States Patent and Trademark
Office or United States Copyright Office with respect to Collateral that is
Patents, Trademarks or Copyrights, as the case may be, (iv) the filing of the
Mortgages in the jurisdictions listed on Schedule I hereto, (v) the delivery to
the Secured Party of the Pledged Collateral together with assignments in blank,
(vi) the security interest created hereby being noted on each certificate of
title evidencing the ownership of any Motor Vehicle in accordance with
Section 4.1(d) hereof, (vii) delivery to the Secured Party or its Representative
of Instruments duly endorsed by the Grantor or accompanied by appropriate
instruments of transfer duly executed by the Grantor with respect to Instruments
not constituting Chattel Paper and (viii) the consent of the issuer and any
confirmer of any letter of credit to an assignment to the Secured Party of the
proceeds of any drawing thereunder, such security interest will be a duly
perfected first priority security interest (subject only to Permitted Liens) in
all of the Collateral. No consent, approval or authorization of or designation
or filing with any Governmental Entity on the part of the Grantor is required in
connection with the pledge and security interest granted under this Agreement
(other than (x) any consent or approval which has been obtained and is in full
force and effect and (y) the filings described in clauses (c)(i), (iii) and (iv)
above).
(d) The execution, delivery and performance of this Agreement will not violate
(i) any material provision of any Applicable Law, (ii) any order, judgment,
writ, award or decree of any court, arbitrator or governmental authority, which
are applicable the Grantor, (iii) the articles or certificate of incorporation,
certificate of formation, bylaws or any other similar organizational documents
of the Grantor or any Pledged Entity or of any securities issued by the Grantor
or any Pledged Entity, (iv) any mortgage, indenture, lease, contract, or other
agreement, instrument or undertaking to which the Grantor or any Pledged Entity
is a party or which is binding upon the Grantor or any Pledged Entity or upon
any of the assets of the Grantor or any Pledged Entity, and will not result in
the creation or imposition of any lien, charge or encumbrance on or security
interest in any of the assets of the Grantor or any Pledged Entity, except as
otherwise contemplated by this Agreement.
(e) All of the Equipment, Inventory and Goods with a value in excess of $50,000
individually or in the aggregate owned by the Grantor is located at the places
as specified on Schedule I attached hereto other than locations where such
Equipment, Inventory and Goods is temporarily located for maintenance or repair
and locations in transit. Except as disclosed on Schedule I, none of the
Collateral is in the possession of any bailee, warehousemen, processor or
consignee. Schedule I discloses



--------------------------------------------------------------------------------



the Grantor’s name as of the date hereof as it appears in official filings in
the state or province, as applicable, of its incorporation, formation or
organization, the type of entity of the Grantor (including corporation,
partnership, limited partnership or limited liability company), organizational
identification number issued by the Grantor’s state of incorporation, formation
or organization (or a statement that no such number has been issued), the
Grantor’s state or province, as applicable, of incorporation, formation or
organization and the chief place of business, chief executive office and the
office where the Grantor keeps its books and records and the states in which the
Grantor conducts its business. The Grantor has only one state or province, as
applicable, of incorporation, formation or organization. The Grantor does not do
business and has not done business during the past five years under any trade
name or fictitious business name, and has not changed its jurisdiction of
incorporation, formation or organization or its corporate structure in any way,
except as disclosed on Schedule II attached hereto.
(f) To the Grantor’s knowledge, no Copyrights, Patents, Intellectual Property
Licenses or Trademarks listed on Schedules III, IV, V and VI attached hereto,
respectively, if any, have been adjudged invalid or unenforceable or have been
canceled, in whole or in part, or are not presently subsisting. To the Grantor’s
knowledge, each of such Copyrights, Patents, Intellectual Property Licenses and
Trademarks (if any) is valid and enforceable. To the Grantor’s knowledge and as
of the date hereof, the Grantor is the sole and exclusive owner of the entire
and unencumbered right, title and interest in and to each of such Copyrights,
Patents, Intellectual Property Licenses and Trademarks, identified on Schedules
III, IV, V and VI, as applicable, as being owned by the Grantor, free and clear
of any liens, charges and encumbrances, including without limitation licenses,
shop rights and covenants by the Grantor not to sue third persons, other than
Permitted Liens and Permitted Intellectual Property Licenses. The Grantor has
adopted, used and is currently using, or has a current bona fide intention to
use, all of the Trademarks and Copyrights listed on Schedules III and VI,
respectively. As of the date hereof, the Grantor has not received written notice
of any suits or actions commenced or threatened with reference to the
Copyrights, Patents or Trademarks owned by it.
(g) Without duplication of any information required to be delivered by the
Grantor to the Secured Party under and in accordance with the terms of the
Convertible Notes, then subject to Section 2(r), the Grantor agrees to deliver
to the Secured Party (x) an updated Schedule I, II, VII and/or VIII within 10
Business Days of any change thereto and (y) an updated Schedule III, IV, V
and/or VI in the case of any change thereto on the each Interest Payment Date.
(h) All depositary and other accounts including, without limitation, Deposit
Accounts, securities accounts, brokerage accounts and other similar accounts,
maintained by the Grantor (other than Excluded Accounts) are described on
Schedule VII hereto, which description includes for each such account, the name
and address of the financial institution at which such account is maintained and
the account number of such account. The Grantor shall not open any new Deposit
Accounts, securities accounts, brokerage accounts or other accounts unless the
Grantor shall have given the Secured Party prior written notice of its intention
to open any such new accounts. Subject to Section 2(r), the Grantor shall
deliver to the Secured Party a revised version of Schedule VII showing any
changes thereto promptly following, but in any event within 10 Business Days of,
any such change. The Grantor hereby authorizes the financial institutions at
which the Grantor maintains an account to provide Secured Party with such
information with respect to such account as the Secured Party from time to time
reasonably may request, and the Grantor hereby consents to such information
being provided to the Secured Party. In addition, all of the Grantor’s
depositary, security, brokerage and other accounts including, without



--------------------------------------------------------------------------------



limitation, Deposit Accounts (other than Excluded Accounts) shall be subject to
the provisions of Section 4.5 hereof.
(i) The Grantor does not own any Commercial Tort Claims having a value in excess
of $50,000 individually or in the aggregate except for those disclosed on
Schedule VIII hereto (if any).
(j) The Grantor does not have any interest in real property except as disclosed
on Schedule IX (if any). Subject to Section 2(r), the Grantor shall deliver to
the Secured Party a revised version of Schedule IX showing any changes thereto
within 20 days of any such change. Except as otherwise agreed to by the Secured
Party, all such interests in real property with a fair market value in excess of
$500,000 with respect to such real property are, or within 30 days after the
Grantor acquires any additional real property interest with a fair market value
in excess of $500,000 shall be, subject to a Mortgage in favor of the Secured
Party; provided, that if at any time the fair market value of any real property
interest of the Grantor that is not subject to a Mortgage in favor of the
Secured Party (whether individually or in the aggregate with other such real
property interests) exceeds $1,000,000, then Grantor shall promptly cause its
real property interests to be subject to one or more Mortgages in favor of the
Secured Party such that the fair market value of the real property interests of
the Grantor that are not subject to a Mortgage does not exceed $1,000,000.
(i) The Grantor shall duly and properly record each interest in real property
held by the Grantor that is required to be subject to a Mortgage, except with
respect to easements, rights of way, access agreements, surface damage
agreements, surface use agreements or similar agreements that the Grantor, in
good faith, using prudent customs and practices in the industry in which it
operates, does not believe are of material value or material to the operation of
the Grantor’s business or, with respect to state and federal rights of way, are
not capable of being recorded as a matter of state and federal law.
(ii) The Grantor shall cause a title insurance company reasonably satisfactory
to the Collateral Agent to issue, in respect of each mortgaged real property
interest (including any additional real property interest (whether fee,
leasehold or otherwise) that is required to be subject to a Mortgage), a
mortgagee’s title insurance policy (or policies) or marked up unconditional
binder for such insurance or unconditional commitment to issue a title policy
for such insurance. Each such policy shall (1) be in an amount reasonably
satisfactory to the Collateral Agent and in any event such amount shall not
exceed 120% of the then fair market value of the property; (2) insure that the
Mortgage insured thereby creates a valid first Lien on, and security interest
in, such mortgaged real property interest free and clear of all defects and
encumbrances, except for Permitted Liens; (3) name the Collateral Agent, for the
benefit of the Holders, as the insured thereunder; (4) be in the form of ALTA
Loan Policy reasonably acceptable to the Collateral Agent; and (5) contain such
endorsements and affirmative coverage as the Collateral Agent may reasonably
request, each in form and substance reasonably acceptable to the Collateral
Agent.
(k) All Equipment (including, without limitation, Motor Vehicles) owned by the
Grantor and subject to a certificate of title or ownership statute is described
on Schedule X hereto.
(l) None of the Collateral constitutes, or is the Proceeds of, “farm products”
(as defined in the UCC).




--------------------------------------------------------------------------------



(m) The Grantor does not own any “as extracted collateral” (as defined in the
UCC) or any timber to be cut.
(n) All actions and consents, including all filings, notices, registrations and
recordings necessary for the exercise by the Secured Party of the rights
provided for in this Agreement or the exercise of remedies in respect of the
Collateral have been made or obtained, other than those required under federal
and state securities laws (in each case, with respect only to the exercise of
remedies).
(o) Exhibit A sets forth (i) the authorized capital stock and other equity
interests of each Pledged Entity, (ii) the number of shares of capital stock and
other equity interests of each Pledged Entity that are issued and outstanding as
of the date hereof and (iii) the percentage of the issued and outstanding shares
of capital stock and other equity interests of each Pledged Entity held by the
Grantor. The Grantor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Interests, and such shares are and will remain
free and clear of all pledges, liens, security interests and other encumbrances
and restrictions whatsoever, except the liens and security interests in favor of
the Secured Party created by this Agreement and any Permitted Lien described in
clause (N) of the definition thereof.
(p) Except as set forth on Exhibit A, there are no outstanding options, warrants
or other similar agreements with respect to the Pledged Interests or any of the
other Collateral.
(q) The Pledged Interests have been duly and validly authorized and issued, are
fully paid and non-assessable, and the Pledged Interests listed on Exhibit A
constitute all of the issued and outstanding capital stock or other equity
interests of the Pledged Entities or, with respect to Certus, such other
percentage of ownership as set forth on Exhibit A.
(r) Upon delivery by the Grantor to the Secured Party of any updated schedule
required to be delivered pursuant to this Section 2, unless the Grantor has in
good faith determined that the matters contained in such updated schedule do not
constitute material, nonpublic information relating to the Grantor or any of its
Subsidiaries, the Grantor shall on or prior to 9:00 am, New York city time on
the Business Day immediately following such updated schedule delivery date,
publicly disclose such material, non-public information on a Form 8-K or
otherwise. In the event that the Grantor believes that any updated schedule
required to be delivered pursuant to this Section 2 contains material,
non-public information relating to the Grantor or any of its Subsidiaries, the
Grantor so shall indicate to the Secured Party explicitly in writing
concurrently with the delivery of such updated schedule, and in the absence of
any such written indication, the Secured Party shall be entitled to presume that
information contained in such updated schedule does not constitute material,
non-public information relating to the Grantor or any of its Subsidiaries.
Section 3. Collateral.
(a) As collateral security for the prompt payment and performance in full when
due (whether at stated maturity, by acceleration or otherwise) of the
Obligations, the Grantor hereby pledges and grants to the Secured Party (for the
ratable benefit of the Holders) a Lien on and security interest in all of the
Grantor’s right, title and interest in the following properties and assets of
the Grantor, whether



--------------------------------------------------------------------------------



now owned by the Grantor or hereafter acquired and whether now existing or
hereafter coming into existence and wherever located (all being collectively
referred to herein as “Collateral”):
i) all Instruments, together with all payments thereon or thereunder, and
Letter-of-Credit Rights;
ii) all Accounts;
iii) all Inventory;
iv) all General Intangibles (including Software);
v) all Equipment;
vi) all Documents;
vii) all Contracts;
viii) all Goods;
ix) all Investment Property;
x) all Deposit Accounts and the balance from time to time in all bank  accounts
maintained by the Grantor;
xi) all Commercial Tort Claims specified on Schedule VIII;
xii) all Intellectual Property;
xiii) all Chattel Paper, all amounts payable thereunder, all rights and remedies
of the Grantor thereunder including but limited to the right to amend, grant
waivers and declare defaults, any and all accounts evidenced thereby, any
guarantee thereof, and all collections and monies due or to become due or
received by any Person in payment of any of the foregoing;
xiv) all Receivables and Receivable Records;
xv) all Insurance;
xvi) all Pledged Collateral;
xvii) to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;
and
xviii) all other tangible and intangible property of the Grantor, including,
without limitation, all interests in real property, Proceeds, tort claims,
products, accessions, rents, profits, income, benefits, substitutions, additions
and replacements of and to any of the property of the Grantor described in the
preceding clauses of this Section 3 (including, without limitation, any proceeds
of insurance thereon, insurance claims and all rights, claims and benefits
against any Person relating



--------------------------------------------------------------------------------



thereto), other rights to payments not otherwise included in the foregoing, and
all books, correspondence, files, records, invoices and other papers, including
without limitation all tapes, cards, computer runs, computer programs, computer
files and other papers, documents and records in the possession or under the
control of the Grantor, any computer bureau or service company from time to time
acting for the Grantor.
Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in, and the term “Collateral”
shall be deemed to exclude, all of the following property (the “Excluded
Collateral”): (A) any intent-to-use trademark applications filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. §1051, to the extent that, and solely
during the period in which, the grant of a security interest therein would
otherwise invalidate the Grantor’s right, title or interest therein, (B) any
property owned by the Grantor that is subject to a purchase money Lien or a
“capital lease” in accordance with GAAP permitted hereunder or under the Note
Documents if the contractual obligation pursuant to which such Lien is granted
(or the document providing for such capital lease) prohibits the creation of a
Lien thereon or expressly requires the consent of any person other than the
Grantor, unless such consent has been obtained or such prohibitions otherwise
cease to exist, in which case such Collateral shall automatically become subject
to the security interest granted hereunder, (C) any General Intangibles or other
rights, in each case arising under any contracts, instruments, licenses or other
documents as to which the grant of a security interest would violate or
invalidate any such contract, instrument, license or other document or give any
other party to such contract, instrument, license or other document the right to
terminate its obligations thereunder, (D) any asset, the granting of a security
interest in which would be void or illegal under any applicable governmental
law, rule or regulation, or pursuant thereto would result in, or permit the
termination of, such asset, provided, that the property described in clauses (C)
and (D) above shall only be excluded from the term “Collateral” to the extent
the conditions stated therein are not rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC or any other Applicable Law,
(E) assets sold pursuant to the Asset Purchase Agreement dated October 1, 2019
by and among Moog Inc., Surefly, Inc. and the Grantor, as in effect on the date
hereof and as may be amended to extend the closing date of the transactions
contemplated by such Asset Purchase Agreement so long as such amendment does not
impose further obligations on the Grantor and would not cause additional assets
being sold thereunder, and any assets of Certus, and (F) the Excluded Accounts.
Notwithstanding the foregoing, all Proceeds of the property described in clauses
(A) through (F) above shall constitute Collateral and shall be included within
the property and assets over which a security interest is granted pursuant to
this Agreement, unless such Proceeds would independently constitute Excluded
Collateral.
(b) The security interest granted under this Section does not constitute and is
not intended to result in a creation or an assumption by the Secured Party of
any obligation of the Grantor or any other Person in connection with any or all
of the Collateral or under any agreement or instrument relating thereto.
Anything herein to the contrary notwithstanding, (i) the exercise by the Secured
Party of any of its rights in the Collateral shall not release the Grantor from
any of its duties or obligations in respect of the Collateral other than any
duties and obligations arising with respect to Collateral after the Grantor has
been dispossessed of such Collateral by the Secured Party (or its assignee),
which, by their nature, may not be satisfied without possession of such
Collateral and (ii) the Secured Party shall not have any obligations or
liability in respect of the Collateral by reason of this Agreement, nor shall
the Secured Party be obligated to perform any of the obligations or duties of
the Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.




--------------------------------------------------------------------------------



Section 4. Covenants; Remedies. In furtherance of the grant of the pledge and
security interest pursuant to Section 3 hereof, the Grantor hereby agrees with
the Secured Party as follows:
4.1 Delivery and Other Perfection; Maintenance, etc.
(a) Delivery of Instruments, Documents, Etc. The Grantor shall deliver and
pledge to the Secured Party or its Representative any and all Instruments,
negotiable Documents and Chattel Paper evidencing amounts greater than $50,000
individually or in the aggregate and certificated securities accompanied by
stock/membership interest powers executed in blank, which stock/membership
interest powers may be filled in and completed at any time upon the occurrence
and during the continuance of any Event of Default duly endorsed and/or
accompanied by such instruments of assignment and transfer executed by the
Grantor in such form and substance as the Secured Party or its Representative
may request; provided, that so long as no Event of Default shall have occurred
and be continuing, the Grantor may retain for collection in the ordinary course
of business any Instruments, negotiable Documents and Chattel Paper received by
the Grantor in the ordinary course of business, and the Secured Party or its
Representative shall, promptly upon request of the Grantor, make appropriate
arrangements for making any other Instruments, negotiable Documents and Chattel
Paper pledged by the Grantor available to the Grantor for purposes of
presentation, collection or renewal (any such arrangement to be effected, to the
extent deemed appropriate by the Secured Party or its Representative, against a
trust receipt or like document). If the Grantor retains possession of any
Chattel Paper, negotiable Documents or Instruments evidencing amounts greater
than $25,000 individually or in the aggregate pursuant to the terms hereof, such
Chattel Paper, negotiable Documents and Instruments shall be marked with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of HT Investments MA, LLC, in its capacity
as agent for one or more creditors, as Secured Party.”
(b) Other Documents and Actions. The Grantor shall give, execute, deliver, file
and/or record any financing statement, registration, notice, instrument,
document, agreement, Mortgage or other papers that may be necessary (as
determined in the reasonable judgment of the Secured Party or its
Representative) to create, preserve, perfect or validate the security interest
granted pursuant hereto (or any security interest or mortgage contemplated or
required hereunder, including with respect to Section 2(j) of this Agreement) or
to enable the Secured Party or its Representative to exercise and enforce the
rights of the Secured Party hereunder with respect to such pledge and security
interest; provided that notices to account debtors in respect of any Accounts or
Instruments shall be subject to the provisions of clause (e) below.
Notwithstanding the foregoing the Grantor hereby irrevocably authorizes the
Secured Party at any time and from time to time to file in any filing office in
any jurisdiction any initial financing statements (and other similar filings or
registrations under any Applicable Laws and regulations pertaining to the
creation, attachment, or perfection of security interests) and amendments
thereto that (a) indicate the Collateral (i) as all assets of the Grantor or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the UCC or (ii) as being
of an equal or lesser scope or with greater detail, and (b) contain any other
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including (i)
whether the Grantor is an organization, the type of organization and any
organization identification number issued to the Grantor and (ii) in the case of
a financing statement filed as a fixture filing, a sufficient description of
real property to which the Collateral relates. The Grantor agrees to furnish any
such information to the Secured Party promptly upon request.




--------------------------------------------------------------------------------



(c) Books and Records; Inspections. The Grantor shall maintain at its own cost
and expense, in accordance with sound business practices, complete and accurate,
in all material respects, books and records of the Collateral, including,
without limitation, a record of all payments received and all credits granted
with respect to the Collateral and all other material dealings with the
Collateral. Upon the occurrence and during the continuation of any Event of
Default, the Grantor shall deliver and turn over any such books and records (or
true and correct copies thereof) to the Secured Party or its Representative at
any time on written demand. The Grantor shall permit, at reasonable times during
business hours and with reasonable prior notice, the Secured Party or its
Representative to: (i) inspect the properties and operations of the Grantor or
any Pledged Entity (to the extent the Grantor is permitted to inspect the
Pledged Entity’s property and operations); (ii) visit any or all of its offices,
to discuss its financial matters with its directors or officers and with its
independent auditors (and the Grantor hereby authorizes such independent
auditors to discuss such financial matters with the Secured Party or its
Representative; provided that the Grantor shall be invited to attend any such
meeting with its independent auditors); (iii) examine (and, at the expense of
the Grantor, photocopy extracts from) any of its books or other records; and
(iv)(A) inspect the Collateral and other tangible assets of the Grantor or any
Pledged Entity (to the extent the Grantor is permitted to inspect the Pledged
Entity’s assets), (B) perform appraisals of the equipment of the Grantor or any
Pledged Entity (to the extent the Grantor is permitted to perform appraisals of
the equipment of the Pledged Entity) and (C) inspect, audit, check and make
copies of and extracts from the books, records, computer data, computer
programs, journals, orders, receipts, correspondence and other data relating to
any Collateral, for purposes of or otherwise in connection with conducting a
review, audit or appraisal of such books and records. The Grantor will pay the
Secured Party the reasonable out-of-pocket costs and expenses of any audit or
inspection of the Collateral promptly after receiving the invoice; provided that
the Grantor shall not be required to reimburse the Secured Party for the
foregoing expenses relating to more than one such inspection or audit in any
calendar year unless an Event of Default has occurred and is continuing, in
which event the Grantor shall be required to reimburse the Secured Party for any
and all of the foregoing expenses. Notwithstanding anything contained in this
Section 4.1(c) to the contrary, if an Event of Default shall have occurred and
be continuing, then the Secured Party or its Representative may take any of the
actions specified in clauses (i) through (iv) of this Section 4.1(c) without
prior notice to the Grantor, but shall endeavor in good faith to provide the
Grantor subsequent notice.
(d) Motor Vehicles. The Grantor shall, promptly upon acquiring same, cause the
Secured Party to be listed as the lienholder on each certificate of title or
ownership covering any items of Equipment, including Motor Vehicles, having a
value in excess of $50,000 individually or in the aggregate for all such items
of Equipment of the Grantor, or otherwise comply with the certificate of title
or ownership laws of the relevant jurisdiction issuing such certificate of title
or ownership in order to properly evidence and perfect the Secured Party’s
security interest in the assets represented by such certificate of title or
ownership The Secured Party will, promptly after receipt of written request
therefor from the Grantor, return any such certificate of title as needed by the
Grantor to maintain the registration and licensing of such Equipment and Motor
Vehicles, and Grantor shall promptly return such certificates of title to
Secured Party upon completion of such registration and licensing requirements.
(a) Notice to Account Debtors; Verification. (i) Upon the occurrence and during
the continuance of any Event of Default, upon request of the Secured Party or
its Representative, the Grantor shall promptly notify (and the Grantor hereby
authorizes the Secured Party and its Representative so to



--------------------------------------------------------------------------------



notify) each account debtor in respect of any Accounts or Instruments or other
Persons obligated on the Collateral that such Collateral has been assigned to
the Secured Party hereunder, and that any payments due or to become due in
respect of such Collateral are to be made directly to the Secured Party, and
(ii) the Secured Party and its Representative shall have the right at any time
or times to make direct verification with the account debtors or other Persons
obligated on the Collateral of any and all of the Accounts or other such
Collateral.
(b) Intellectual Property. The Grantor represents and warrants that the
Copyrights, Patents, Intellectual Property Licenses and Trademarks listed on
Schedules III, IV, V and VI, respectively (if any), constitute all of the
registered Copyrights and all of the issued or applied-for Patents, written
Intellectual Property Licenses and registered or applied-for Trademarks owned by
the Grantor as of the date hereof. If the Grantor shall (i) obtain rights to any
new patentable inventions, any registered Copyrights or any Patents,
Intellectual Property Licenses or Trademarks, or (ii) become entitled to the
benefit of any registered Copyrights or any Patents, Intellectual Property
Licenses or Trademarks or any improvement on any Patent, the provisions of this
Agreement above shall automatically apply thereto and the Grantor shall promptly
give to the Secured Party notice and any registered Copyrights, issued or
applied-for Patents, written Intellectual Property Licenses, and registered or
applied-for Trademarks. The Grantor hereby authorizes the Secured Party to
modify this Agreement by amending Schedules III, IV, V and VI, as applicable, to
include any such property in any such notice. The Grantor shall (i) prosecute
diligently any patent, trademark or service mark applications pending as of the
date hereof or hereafter to the extent material to the operations of the
business of the Grantor, (ii) preserve and maintain all rights in the
Copyrights, Patents, Intellectual Property Licenses and Trademarks, to the
extent material to the operations of the business of the Grantor and (iii)
ensure that the Copyrights, Patents, Intellectual Property Licenses and
Trademarks are and remain enforceable, to the extent material to the operations
of the business of the Grantor. Any expenses incurred in connection with the
Grantor’s obligations under this Section 4.1(f) shall be borne by the Grantor.
Except for any such items that the Grantor reasonably believes in good faith are
no longer necessary for the on-going operations of its business, Grantor shall
not abandon any material right to file a patent, trademark or service mark
application, or abandon any pending patent, trademark or service mark
application or any other Copyright, Patent, Intellectual Property License or
Trademark without the prior written consent of the Secured Party, which consent
shall not be unreasonably withheld, conditioned or delayed. The Grantor
represents that all Intellectual Property license agreements pursuant to which
the Grantor is a licensee or licensor are written.
(c) Further Identification of Collateral. The Grantor will, when and as often as
requested by the Secured Party or its Representative (but, absent the occurrence
and continuance of an Event of Default, in no event more frequently than
quarterly), furnish to the Secured Party or such Representative, statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Secured Party or its
Representative may reasonably request, all in reasonable detail.
(d) Investment Property. The Grantor will take any and all actions required or
requested by the Secured Party, from time to time, to cause the Secured Party to
obtain exclusive control of any Investment Property owned by the Grantor. For
purposes of this Section 4.1(h), the Secured Party shall have exclusive control
of Investment Property if (i) such Investment Property consists of certificated
securities and the Grantor delivers such certificated securities to the Secured
Party (with assignments in blank or appropriate endorsements if such
certificated securities are in registered form); (ii) such



--------------------------------------------------------------------------------



Investment Property consists of uncertificated securities and the issuer thereof
agrees, pursuant to documentation in form and substance reasonably satisfactory
to the Secured Party, that it will comply with instructions originated by the
Secured Party without further consent by the Grantor, and (iii) such Investment
Property consists of security entitlements and either (x) the Secured Party
becomes the entitlement holder thereof or (y) the appropriate securities
intermediary agrees, pursuant to the documentation in form and substance
reasonably satisfactory to the Secured Party, that it will comply with
entitlement orders originated by the Secured Party without further consent by
the Grantor.
(i) Commercial Tort Claims. The Grantor shall promptly notify the Secured Party
of any Commercial Tort Claims acquired by it that concerns claims in excess of
$50,000 individually or in the aggregate and unless otherwise consented to by
the Secured Party, the Grantor shall enter into a supplement to this Agreement
granting to the Secured Party a Lien on and security interest in such Commercial
Tort Claim.
(j) Pledge Supplement. Within five (5) Business Days of the creation or
acquisition of any new Pledged Interests, the Grantor shall execute a supplement
to Exhibit A (a “Pledge Supplement”) and deliver such Pledge Supplement to the
Secured Party. Any Pledged Collateral described in a Pledge Supplement delivered
by the Grantor shall thereafter be deemed to be listed on Exhibit A hereto.
4.2 Preservation of Rights. Whether or not an Event of Default has occurred or
is continuing, the Secured Party and its Representative shall have the right to
take any steps the Secured Party or its Representative reasonably deems
necessary or appropriate to preserve any Collateral or any rights against third
parties to any of the Collateral upon the Grantor’s failure to do so, including
obtaining insurance for the Collateral at any time when the Grantor has failed
to do so, and the Grantor shall promptly pay, or reimburse the Secured Party
for, all reasonable and customary out-of-pocket expenses incurred in connection
therewith.
4.3 Name Change; Location; Bailees.
(a) The Grantor shall not form or acquire any subsidiary other than in
accordance with the express terms of the Note Documents.
(b) The Grantor shall provide the Secured Party at least 10 Business Days prior
written notice of (i) any reincorporation or reorganization of itself under the
laws of any jurisdiction other than the jurisdiction in which it is incorporated
or organized as of the date hereof, and/or (ii) any change of its name, identity
or corporate structure. The Grantor will notify the Secured Party promptly, in
writing (but in any event at least 10 Business Days) prior to any such change in
the proposed use by the Grantor of any tradename or fictitious business name
other than any such name set forth on Schedule II attached hereto.
(c) Except for the sale of Inventory in the ordinary course of business, other
sales of assets expressly permitted by the terms of the Note Documents and
except for Collateral temporarily located for maintenance or repair (so long as
the Grantor shall promptly provide the Secured Party with written notice of such
temporary location), the Grantor will keep Collateral with a value in excess of
$100,000 individually or $500,000 in the aggregate at the locations specified in
Schedule I attached hereto. The Grantor will give the Secured Party 10 Business
Days prior written notice before any change



--------------------------------------------------------------------------------



in the Grantor’s chief place of business or of any new location for any of the
Collateral with a value in excess of $100,000 individually or $500,000 in the
aggregate at all such locations.
4.4 Other Liens. The Grantor will not create, permit or suffer to exist, and
will defend the Collateral against and take such other action as is necessary to
remove, any Lien on the Collateral except Permitted Liens, and will defend the
right, title and interest of the Secured Party in and to the Collateral and in
and to all Proceeds thereof against the claims and demands of all Persons
whatsoever.
(a) If any Collateral with a value in excess of $500,000 in the aggregate is at
any time in the possession or control of any warehousemen, bailee, consignee or
processor, the Grantor shall promptly notify the Secured Party of such fact and,
upon the request of the Secured Party or its Representative, notify such
warehousemen, bailee, consignee or processor of the Lien and security interest
created hereby and shall instruct such Person to hold all such Collateral for
the Secured Party’s account subject to the Secured Party’s instructions.
(b) The Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement naming the Grantor, as debtor, and the Secured Party, as secured
party, without the prior written consent of the Secured Party and agrees that it
will not do so without the prior written consent of the Secured Party, subject
to the Grantor’s rights under Section 9-509(d)(2) to the UCC.
4.5 Bank Accounts and Securities Accounts. On or prior to the date hereof, the
Secured Party and the Grantor, as applicable, shall enter into an account
control agreement or securities account control agreement, as applicable (each a
“Control Agreement”), in a form reasonably acceptable to the Secured Party, with
each financial institution with which the Grantor maintains from time to time
any Deposit Accounts (general or special), securities accounts, brokerage
accounts or other similar accounts (other than Excluded Accounts), which
financial institutions are set forth on Schedule VII attached hereto. Pursuant
to this Agreement, the Grantor grants and shall grant to the Secured Party a
continuing lien upon, and security interest in, all such accounts and all funds
at any time paid, deposited, credited or held in such accounts (whether for
collection, provisionally or otherwise) or otherwise in the possession of such
financial institutions. Following the date hereof, the Grantor shall not
establish any Deposit Account, securities account, brokerage account or other
similar account (other than Excluded Accounts) with any financial institution
unless prior or concurrently thereto the Secured Party and the Grantor shall
have entered into a Control Agreement with such financial institution which
purports to cover such account. The Grantor shall deposit and keep on deposit
all of its funds in a Deposit Account (other than funds in Excluded Accounts)
which is subject to a Control Agreement.
4.6 Events of Default, Etc. During the period during which an Event of Default
shall have occurred and be continuing:
(a) the Grantor shall, at the request of the Secured Party or its
Representative, assemble the Collateral and make it available to the Secured
Party or its Representative at a place or places designated by the Secured Party
or its Representative which are reasonably convenient to the Secured Party or
its Representative, as applicable, and the Grantor;




--------------------------------------------------------------------------------



(b) the Secured Party or its Representative may make any reasonable compromise
or settlement deemed desirable with respect to any of the Collateral and may
extend the time of payment, arrange for payment in installments, or otherwise
modify the terms of, any of the Collateral;
(c) the Secured Party shall have all of the rights and remedies with respect to
the Collateral of a secured party under the UCC (whether or not said UCC is in
effect in the jurisdiction where the rights and remedies are asserted) and such
additional rights and remedies to which a secured party is entitled under the
laws in effect in any jurisdiction where any rights and remedies hereunder may
be asserted, including, without limitation, the right, to the maximum extent
permitted by law, to exercise all voting, consensual and other powers of
ownership pertaining to the Collateral in accordance with this Agreement and the
other Note Documents as if the Secured Party were the sole and absolute owner
thereof (and the Grantor agrees to take all such action as may be appropriate to
give effect to such right);
(d) the Secured Party or its Representative shall have the right, in the name of
the Secured Party or in the name of the Grantor or otherwise, to demand, sue
for, collect or receive any money or property at any time payable or receivable
on account of or in exchange for any of the Collateral, but shall be under no
obligation to do so;
(e) the Secured Party or its Representative shall have the right to take
immediate possession and occupancy of any premises owned, used or leased by the
Grantor and exercise all other rights and remedies which may be available to the
Secured Party;
(f) the Secured Party shall have the right, upon reasonable written notice (such
reasonable notice to be determined by the Secured Party in its sole and absolute
discretion, which shall not be less than 10 days), with respect to the
Collateral or any part thereof (whether or not the same shall then be or shall
thereafter come into the possession, custody or control of the Secured Party or
its Representative), to sell, lease, license, assign or otherwise dispose of all
or any part of such Collateral, at such place or places as the Secured Party
deems best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and the Secured Party or anyone else may be the
purchaser, lessee, licensee, assignee or recipient of any or all of the
Collateral so disposed of at any public sale (or, to the extent permitted by
law, at any private sale) and thereafter hold the same absolutely, free from any
claim or right of whatsoever kind, including any right or equity of redemption
(statutory or otherwise), of the Grantor, any such demand, notice and right or
equity being hereby expressly waived and released. The Secured Party may, to the
fullest extent permitted by Applicable Law, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the sale may be so adjourned.
(g) the Secured Party may, prior to the disposition of the Collateral, store,
process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent the Secured Party deems
appropriate;




--------------------------------------------------------------------------------



(h) the Secured Party may proceed to perform any and all of the obligations of
the Grantor contained in any Contract and exercise any and all rights of the
Grantor therein contained as the Grantor itself could;
(i) the Secured Party shall have the right to use the Grantor’s rights under any
Collateral consisting of Intellectual Property Licenses in connection with the
enforcement of the Secured Party’s rights hereunder; and
(j) the rights, remedies and powers conferred by this Section 4.6 are in
addition to, and not in substitution for, any other rights, remedies or powers
that the Secured Party may have under any Note Document, at law, in equity or by
or under the UCC or any other statute or agreement. The Secured Party may
proceed by way of any action, suit or other proceeding at law or in equity and
no right, remedy or power of the Secured Party will be exclusive of or dependent
on any other. The Secured Party may exercise any of its rights, remedies or
powers separately or in combination and at any time.
Without limiting the foregoing, the Secured Party may, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
the Grantor or any other person or entity (all and each of which demands,
advertisements and/or notices are hereby expressly waived), upon the occurrence
and during the continuance of an Event of Default forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith date and otherwise fill in the blanks on any assignments separate from
certificates or stock power or otherwise sell, assign, give an option or options
to purchase, contract to sell or otherwise dispose of and deliver said
Collateral, or any part thereof, in one or more portions at one or more public
or private sales or dispositions, at any exchange or broker’s board or at any of
the Secured Party’s offices or elsewhere upon such terms and conditions as the
Secured Party may deem advisable and at such prices as it may deem best, for any
combination of cash and/or securities or other property or on credit or for
future delivery without assumption of any credit risk, with the right of the
Secured Party (or the designee of the Secured Party) upon any such sale, public
or private, to purchase the whole or any part of said Collateral so sold, free
of any right or equity of redemption of the Grantor, which right or equity is
hereby expressly waived or released. The Grantor agrees that, to the extent
notice of sale shall be required by Applicable Law or this Agreement, at least
ten (10) days’ prior written notice to the Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. Notwithstanding any provision in any
operating agreement or shareholder agreement of any issuer of the Collateral or
any other Applicable Law to the contrary, the undersigned, constituting a member
and/or shareholder of each issuer hereby acknowledges that such member and/or
shareholder, as applicable, may pledge to the Secured Party all of such member’s
and/or shareholder’s right, title and interest in such issuer, and upon
foreclosure the successful bidder (which may include the Secured Party or any
Holder) will be deemed admitted as a member and/or shareholder, as applicable,
of such issuer, and will automatically succeed to all of such pledged right,
title and interest, including without limitation such members’ and/or
shareholder’s limited liability company and equity interests, right to vote and
participate in the management and business affairs of the issuer, right to a
share of the profits and losses of the issuer and right to receive distributions
from the issuer.
The proceeds of each collection, sale or other disposition under this
Section 4.6 shall be applied in accordance with Section 4.9 hereof.




--------------------------------------------------------------------------------



4.7 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral are insufficient to cover the costs and expenses of such
realization and the payment in full of the Obligations, the Grantor shall remain
liable for any deficiency.
4.8 Private Sale. The Grantor recognizes that the Secured Party may be unable to
effect a public sale of any or all of the Collateral consisting of securities by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “Act”), and applicable state securities laws, but may be compelled
to resort to one or more private sales thereof to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account for investment and not with a view to the
distribution or resale thereof. The Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and the Grantor agrees that it is
not commercially unreasonable for the Secured Party to engage in any such
private sales or dispositions under such circumstances. The Grantor agrees that
it would not be commercially unreasonable for the Secured Party to dispose of
the Collateral or any portion thereof by using Internet sites that provide for
the auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
The Secured Party may sell the Collateral without giving any warranties as to
the Collateral. The Secured Party may specifically disclaim or modify any
warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
The Secured Party shall be under no obligation to delay a sale of any of the
Collateral to permit the Grantor to register such Collateral for public sale
under the Act, or under applicable state securities laws, even if the Grantor
would agree to do so. The Secured Party shall not incur any liability as a
result of the sale of any such Collateral, or any part thereof, at any private
sale provided for in this Agreement and the Grantor hereby waives any claims
against the Secured Party arising by reason of the fact that the price at which
the Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
amount of the Obligations, even if the Secured Party accepts the first offer
received and does not offer the Collateral to more than one offeree. The Secured
Party may sell the Collateral without giving any warranties as to the
Collateral. The Secured Party may specifically disclaim or modify any warranties
of title or the like. This procedure will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.
The Grantor further agrees to do or cause to be done all such other acts and
things as may be necessary to make such sale or sales of any portion or all of
any such Collateral valid and binding and in compliance with any and all
applicable laws, regulations, orders, writs, injunctions, decrees or awards of
any and all courts, arbitrators or governmental instrumentalities, domestic or
foreign, having jurisdiction over any such sale or sales, all at the Grantor’s
expense. The Grantor further agrees that a breach of any of the covenants
contained in this Section 4.8 will cause irreparable injury to the Secured
Party, that the Secured Party has no adequate remedy at law in respect of such
breach and, as a consequence, agrees that each and every covenant contained in
this Section 4.8 shall be specifically enforceable against the Grantor, and the
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred and is continuing.
The Grantor further agrees not to exercise any and all rights of subrogation it
may have against a Pledged Entity upon the sale or disposition of all or any
portion of the Pledged Collateral by the Secured



--------------------------------------------------------------------------------



Party pursuant to the terms of this Agreement until the termination of this
Agreement in accordance with Section 4.12.
4.9 Application of Proceeds. The proceeds of any collection, sale or other
realization of all or any part of the Collateral following the occurrence and
during the continuance of an Event of Default, and any other cash at the time
held by the Secured Party under this Agreement, shall be applied to the
Obligations in such order as the Secured Party shall elect.
4.10 Attorney-in-Fact. The Grantor hereby irrevocably constitutes and appoints
the Secured Party, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Grantor and in the name of the Grantor or in its own name, from
time to time upon the occurrence and during the continuance of an Event of
Default in the discretion of the Secured Party, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute and deliver any and all documents and instruments which may be necessary
to perfect or protect any security interest granted hereunder, to maintain the
perfection or priority of any security interest granted hereunder, and, without
limiting the generality of the foregoing, hereby gives the Secured Party the
power and right, on behalf of the Grantor, without notice to or assent by the
Grantor (to the extent permitted by Applicable Law), to do the following upon
the occurrence and during the continuation of an Event of Default:
(a) to take any and all appropriate action and to execute and deliver any and
all documents and instruments which may be necessary to accomplish the purposes
of this Agreement;
(b) to ask, demand, collect, receive and give acquittance and receipts for any
and all moneys due and to become due under any Collateral and, in the name of
the Grantor or its own name or otherwise, to take possession of and endorse and
collect any checks, drafts, notes, acceptances or other Instruments for the
payment of moneys due under any Collateral and to file any claim or to take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Secured Party for the purpose of collecting any and all such
moneys due under any Collateral whenever payable and to file any claim or to
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by the Secured Party for the purpose of collecting any and
all such moneys due under any Collateral whenever payable;
(c) to pay or discharge charges or liens levied or placed on or threatened
against the Collateral, to effect any insurance called for by the terms of this
Agreement or the Note Documents and to pay all or any part of the premiums
therefor;
(d) to direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due, and to become due thereunder, directly
to the Secured Party or as the Secured Party shall direct, and to receive
payment of and receipt for any and all moneys, claims and other amounts due, and
to become due at any time, in respect of or arising out of any Collateral;
(e) to sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against the Grantor, assignments,
verifications and notices in connection with accounts and other Documents
constituting or relating to the Collateral;




--------------------------------------------------------------------------------



(f) to commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
part thereof and to enforce any other right in respect of any Collateral;
(g) to defend any suit, action or proceeding brought against the Grantor with
respect to any Collateral;
(h) to settle, compromise or adjust any suit, action or proceeding described
above and, in connection therewith, to give such discharges or releases as the
Secured Party may deem appropriate;
(i) to the extent that the Grantor’s authorization given in Section 4.1(b) of
this Agreement is not sufficient to file such financing statements with respect
to this Agreement, with or without the Grantor’s signature;
(j) generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Secured Party were the absolute owner thereof for all purposes;
(k) to prepare, sign, and file any document which may be required by the United
States Patent and Trademark Office, the United States Copyright Office or
similar registrar in order to effect an absolute assignment of all right, title
and interest in all registered Intellectual Property and any application for all
such registrations, and record the same;
(l) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property in the name of the Grantor as debtor; and
(m) to do, at the Secured Party’s option and at the Grantor’s expense, at any
time, or from time to time, all acts and things which the Secured Party
reasonably deems necessary to protect or preserve or realize upon the Collateral
and the Secured Party’s lien therein, in order to effect the intent of this
Agreement, all as fully and effectively as the Grantor might do.
The Grantor hereby ratifies, to the extent permitted by law, all that such
attorneys lawfully do or cause to be done by virtue hereof provided the same is
performed in a commercially reasonable manner. The power of attorney granted
hereunder is a power coupled with an interest and shall be irrevocable until the
Obligations are paid in full and this Agreement is terminated in accordance with
Section 4.12 hereof.
The Grantor also authorizes the Secured Party, at any time from and after the
occurrence and during the continuation of any Event of Default, (x) to
communicate in its own name with any party to any Contract constituting
Collateral with regard to the assignment of the right, title and interest of the
Grantor in and under the Contract hereunder and other matters relating thereto
and (y) to execute, in connection with any sale of Collateral provided for in
Section 4.6 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral.
4.11 Perfection. Prior to or concurrently with the execution and delivery of
this Agreement, the Grantor shall:




--------------------------------------------------------------------------------



(a) file such financing statements, assignments for security and other documents
in such offices as may be necessary or as the Secured Party or its
Representative may request to perfect the security interests granted by
Section 3 of this Agreement;
(b) at the Secured Party’s request, deliver to the Secured Party or its
Representative the originals of all Instruments required to be so delivered
hereunder together with, in the case of Instruments constituting promissory
notes, allonges attached thereto showing such promissory notes to be payable to
the order of a blank payee;
(c) deliver to the Secured Party or its Representative all certificates
representing the Pledged Interests now owned by the Grantor, together with
undated assignments separate from certificates or stock/membership interest
powers duly executed in blank by the Grantor and irrevocable proxies;
(d) deliver to the Secured Party or its Representative a Mortgage with respect
to all real property held by the Grantor that is required to be subject to a
Mortgage;
(e) deliver to the Secured Party or its Representative a Control Agreement for
each Deposit Account owned by the Grantor, acceptable in all respects to the
Secured Party, duly executed by the Grantor and the financial institution at
which the Grantor maintains such Deposit Account; and
(f) deliver to the Secured Party or its Representative the originals of all
Motor Vehicle titles with respect to Motor Vehicles having a value in excess of
$50,000 in the aggregate, duly endorsed indicating the Secured Party’s interest
therein as a lienholder, together with such other documents as may be required
consistent with Section 4.1(d) hereof to perfect the security interest granted
by Section 3 in all such Motor Vehicles (if any).
4.12 Termination; Partial Release of Collateral. This Agreement and the Liens
and security interests granted hereunder shall continue in effect until the
Obligations are paid in full (except for contingent indemnity claims for which
no claim has been made). When the Obligations are paid in full, the security
interest granted hereby shall automatically terminate and all rights to the
Collateral shall revert to the Grantor, and the Secured Party will promptly
following such termination deliver possession of all Collateral (including,
without limitation, the Pledged Interests, the other Pledged Collateral and any
other property then held as part of the Pledged Collateral) to the Grantor and
execute and deliver to the Grantor such documents as are necessary to evidence
such termination, including UCC termination statements and such other
documentation as shall be reasonably requested by the Grantor to effect the
termination and release of the Liens and security interests in favor of the
Secured Party affecting the Collateral. Upon any sale of property, permitted by
the Note Documents, to a party who is not the Grantor or a Subsidiary of the
Grantor, the Liens granted herein with respect to such property shall be deemed
to be automatically released and such property shall automatically revert to the
Grantor with no further action on the part of any Person. The Secured Party
shall, at Grantor’s expense, execute and deliver or otherwise authorize the
filing of such documents as the Grantor shall reasonably request, in form and
substance reasonably satisfactory to the Secured Party, including financing
statement amendments to evidence such release.
4.13 Further Assurances. At any time and from time to time, upon the written
request of the Secured Party or its Representative, and at the sole expense of
the Grantor, the Grantor shall promptly and



--------------------------------------------------------------------------------



duly execute and deliver any and all such further instruments, documents and
agreements and take such further actions as the Secured Party or its
Representative may reasonably require in order for the Secured Party to obtain
the full benefits of this Agreement and of the rights and powers herein granted
in favor of the Secured Party, including, without limitation, using the
Grantor’s commercially reasonable efforts to secure all consents and approvals
necessary or appropriate for the assignment to the Secured Party of any
Collateral held by the Grantor or in which the Grantor has any rights not
heretofore assigned, the filing of any financing or continuation statements
under the UCC with respect to the liens and security interests granted hereby,
transferring Collateral to the Secured Party’s possession (if a security
interest in such Collateral can be perfected by possession), placing the
interest of the Secured Party as lienholder on the certificate of title of any
Motor Vehicle, using commercially reasonable efforts to obtain waivers of liens
from landlords and mortgagees, and delivering to the Secured Party all such
Control Agreements as the Secured Party or its Representative shall require duly
executed by the Grantor and the financial institution at which the Grantor
maintains a Deposit Account covered by such Control Agreement. The Grantor also
hereby authorizes the Secured Party and its Representative to file any such
financing or continuation statement without the signature of the Grantor to the
extent permitted by Applicable Law.
4.14 Limitation on Duty of Secured Party. The powers conferred on the Secured
Party under this Agreement are solely to protect the Secured Party’s interest on
behalf of itself and the Holders in the Collateral and shall not impose any duty
upon it to exercise any such powers. Without in any way limiting the exculpation
and indemnification provisions of the Note Documents, the Secured Party shall be
accountable only for amounts that it actually receives and retains for its own
account as a result of the exercise of such powers and neither the Secured Party
nor its Representative nor any of their respective officers, directors,
employees or agents shall be responsible to the Grantor for any act or failure
to act, except for gross negligence or willful misconduct. Without limiting the
foregoing, the Secured Party and any Representative shall each be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its respective possession if such Collateral is accorded treatment substantially
similar to that which the relevant Secured Party or any Representative, in its
individual capacity, accords its own property consisting of the type of
Collateral involved, it being understood and agreed that neither the Secured
Party nor any Representative shall have any responsibility for taking any
necessary steps (other than steps taken in accordance with the standard of care
set forth above) to preserve rights against any Person with respect to any
Collateral.
Without limiting the generality of the foregoing, neither the Secured Party nor
any Representative shall have any obligation or liability under any Contract or
license by reason of or arising out of this Agreement or the granting to the
Secured Party of a security interest therein or assignment thereof or the
receipt by the Secured Party or any Representative of any payment relating to
any Contract or license pursuant hereto, nor shall the Secured Party or any
Representative be required or obligated in any manner to perform or fulfill any
of the obligations of the Grantor under or pursuant to any Contract or license,
or to make any payment, or to make any inquiry as to the nature or the
sufficiency of any payment received by it or the sufficiency of any performance
by any party under any Contract or license, or to present or file any claim, or
to take any action to collect or enforce any performance or the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.
4.15 Dividends, Distributions, Etc. If, prior to the payment in full of the
Obligations, the Grantor shall receive any certificate (including, without
limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital, or
issued in



--------------------------------------------------------------------------------



connection with any reorganization, merger or consolidation), or any options or
rights, whether as an addition to, in substitution for, or in exchange for any
of the Pledged Interests or otherwise, the Grantor agrees, in each case, to
accept the same as the Secured Party’s agent and to hold the same in trust for
the Secured Party, and to deliver the same promptly (but in any event within
five (5) Business Days of receipt) to Secured Party in the exact form received,
with the endorsement of the Grantor when necessary and/or with appropriate
undated assignments separate from certificates or stock powers duly executed in
blank, to be held by the Secured Party subject to the terms hereof, as
additional Pledged Collateral. The Grantor shall promptly deliver to the Secured
Party (i) a Pledge Supplement with respect to such additional certificates, and
(ii) any financing statements or amendments to financing statements as requested
by the Secured Party. The Grantor hereby authorizes the Secured Party to attach
each such Pledge Supplement to this Agreement. Except as provided in Section
4.16(b) below, all sums of money and property so paid or distributed in respect
of the Pledged Interests which are received by the Grantor shall, until paid or
delivered to the Secured Party, be held by the Grantor in trust as additional
Pledged Collateral.
4.16 Voting Rights; Dividends; Certificates.
(a) So long as no Event of Default has occurred and is continuing, the Grantor
shall be entitled (subject to the other provisions hereof, including, without
limitation, Section 4.17 below) to exercise its voting and other consensual
rights with respect to the Pledged Interests and otherwise exercise the
incidents of ownership thereof in any manner not inconsistent with this
Agreement and/or any of the other Note Documents. The Grantor hereby grants to
the Secured Party or its nominee, an irrevocable proxy to exercise all voting,
corporate and limited liability company rights relating to the Pledged Interests
in any instance, which proxy shall be effective, at the discretion of the
Secured Party, upon the occurrence and during the continuance of an Event of
Default so long as the Secured Party has notified the Grantor in writing of its
intent to exercise its voting power under this clause prior to the exercise
thereof. Upon the request of the Secured Party at any time, the Grantor agrees
to deliver to the Secured Party such further evidence of such irrevocable proxy
or such further irrevocable proxies to vote the Pledged Interests as the Secured
Party may reasonably request.
(b) So long as no Event of Default shall have occurred and be continuing, the
Grantor shall be entitled to receive cash dividends or other distributions made
in respect of the Pledged Interests, to the extent permitted to be made pursuant
to the terms of the Note Documents. Upon the occurrence and during the
continuance of an Event of Default, in the event that the Grantor, as record and
beneficial owner of the Pledged Interests, shall have received or shall have
become entitled to receive, any cash dividends or other distributions in the
ordinary course, the Grantor shall deliver to the Secured Party, and the Secured
Party shall be entitled to receive and retain, for the benefit of the Secured
Party and the Holders, all such cash or other distributions as additional
security for the Obligations.
(c) The Grantor shall cause all Pledged Interests (other than the Pledged
Interests of Certus) to be certificated at all times while this Agreement is in
effect.
(d) Any or all of the Pledged Interests held by the Secured Party hereunder may,
if an Event of Default has occurred and is continuing and so long as the Secured
Party has notified the Grantor in writing of its intent to exercise its power of
registration under this sentence prior to the exercise thereof, be registered in
the name of Secured Party or its nominee, and the Secured Party or its



--------------------------------------------------------------------------------



nominee may thereafter without notice exercise all voting and corporate rights
at any meeting with respect to any Pledged Entity and exercise any and all
rights of conversion, exchange, subscription or any other rights, privileges or
options pertaining to any of the Pledged Interests as if it were the absolute
owner thereof, including, without limitation, the right to vote in favor of, and
to exchange at its discretion any and all of the Pledged Interests upon the
merger, consolidation, reorganization, recapitalization or other readjustment
with respect to any Pledged Entity or upon the exercise by any Pledged Entity,
the Grantor or the Secured Party of any right, privilege or option pertaining to
any of the Pledged Interests, and in connection therewith, to deposit and
deliver any and all of the Pledged Interests with any committee, depository,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Secured Party may reasonably determine, all without liability
except to account for property actually received by the Secured Party, but the
Secured Party shall have no duty to exercise any of the aforesaid rights,
privileges or options and shall not be responsible for any failure to do so or
delay in so doing.
4.17 No Disposition, Etc. Until the irrevocable payment in full of the
Obligations (except for contingent indemnity claims for which no claim has been
made), the Grantor agrees that it will not sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Pledged Interests
or any other Pledged Collateral, nor will the Grantor create, incur or permit to
exist any pledge, lien, mortgage, hypothecation, security interest, charge,
option or any other encumbrance with respect to any of the Pledged Interests or
any other Pledged Collateral, or any interest therein, or any proceeds thereof,
except for the lien and security interest of the Secured Party provided for by
this Agreement, the other Security Documents and the Permitted Liens described
in clause (k) of the definition thereof.
Section 5. Miscellaneous.
5.1 No Waiver. No failure on the part of the Secured Party or any of its
Representatives to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Secured Party or
any of its Representatives of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.
5.2 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.
5.3 Notices. All notices, approvals, requests, demands and other communications
hereunder shall be delivered or made in the manner set forth in, and shall be
effective in accordance with the terms of, the Convertible Notes; provided,
that, to the extent any such communication is being made or sent to the Secured
Party, such communication shall be made to the Secured Party at the address set
forth below the Secured Party’s signature hereto. The Grantor and the Secured
Party may change their respective notice addresses by written notice given to
the other parties hereto 10 days following the effectiveness of such change.




--------------------------------------------------------------------------------



5.4 Amendments, Etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Grantor and the
Secured Party. Any such amendment or waiver shall be binding upon the Secured
Party and the Grantor and their respective successors and assigns.
5.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each of the parties
hereto; provided, that the Grantor shall not assign or transfer any of its
rights or obligations hereunder without the prior written consent of the Secured
Party. The Secured Party, in its capacity as the Collateral Agent, may assign
its rights and obligations hereunder (a) without the consent of the Grantor, to
any Person (provided that unless an Event of Default shall have occurred and be
continuing at the time of any assignment, such Person does not engage in a
business or activity contemplated by NAICS code 3361 (Motor Vehicle
Manufacturing)) or (b) with the Grantor’s consent (not to be unreasonably
withheld, conditioned or delayed), any other Person acceptable to the Secured
Party; provided that the Grantor’s consent under this clause (b) shall not be
required if an Event of Default has occurred and is then continuing, and in each
event such assignee shall be deemed to be the Secured Party hereunder with
respect to such assigned rights.
5.6 Counterparts; Headings. This Agreement may be authenticated in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may authenticate this Agreement by
signing any such counterpart. This Agreement may be authenticated by manual
signature or facsimile, .pdf or similar electronic signature, all of which shall
be equally valid. The headings in this Agreement are for convenience of
reference only and shall not alter or otherwise affect the meaning hereof.
5.7 Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Party and its
Representative in order to carry out the intentions of the parties hereto as
nearly as may be possible and (b) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.
5.8 SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS.  THE
GRANTOR (A) AGREES THAT ANY SUIT, ACTION OR PROCEEDING AGAINST IT ARISING OUT OF
OR RELATING TO THIS AGREEMENT MAY BE INSTITUTED IN ANY U.S. FEDERAL COURT WITH
APPLICABLE SUBJECT MATTER JURISDICTION SITTING IN THE CITY OF NEW YORK; (B)
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, (I) ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING; AND (II) ANY CLAIM THAT IT MAY NOW OR HEREAFTER HAVE THAT
ANY SUCH SUIT, ACTION OR PROCEEDING IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM; AND (C) SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF SUCH
COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING; PROVIDED THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
SECURED PARTY’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL
OR OTHER PROPERTY MAY BE FOUND. THE GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE FOREGOING COURTS FOR THE PURPOSE OF ANY



--------------------------------------------------------------------------------



SUCH LITIGATION AS SET FORTH ABOVE. THE GRANTOR FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. THE GRANTOR HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
5.9 WAIVER OF RIGHT TO TRIAL BY JURY. THE GRANTOR AND THE SECURED PARTY HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE GRANTOR AND THE
SECURED PARTY HEREBY AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED
BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES
FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION 5.9 AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
5.10 Survival. All representations, warranties, covenants and agreements of the
Grantor and the Secured Party shall survive the execution and delivery of this
Agreement.
5.1 Collateral Agent.
(a) The Holders have, pursuant to Section 21 of each Convertible Note,
designated and appointed the Secured Party as the collateral agent of the
Holders under this Agreement and the other Note Documents.
(b) Nothing in this Section 5.11 shall be deemed to limit or otherwise affect
the rights of the Secured Party to exercise any remedy provided in this
Agreement or any other Security Document.
(c) The Secured Party shall have the discretion to allocate proceeds received by
the Secured Party pursuant to the exercise of remedies under the Note Documents
or at law or in equity (including without limitation with respect to any secured
creditor remedies exercised against the Collateral and any other collateral
security provided for under any Security Documents) to the then outstanding
Obligations in such order as the Secured Party shall elect.




--------------------------------------------------------------------------------



5.2 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
5.3 ENTIRE AGREEMENT; AMENDMENT. THIS AGREEMENT, TOGETHER WITH THE OTHER NOTE
DOCUMENTS, SUPERSEDES ALL OTHER PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN THE
SECURED PARTY, THE GRANTOR, THEIR AFFILIATES AND PERSONS ACTING ON THEIR BEHALF
WITH RESPECT TO THE MATTERS DISCUSSED HEREIN, AND THIS AGREEMENT, TOGETHER WITH
THE OTHER NOTE DOCUMENTS AND THE OTHER INSTRUMENTS REFERENCED HEREIN AND
THEREIN, CONTAINS THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE
MATTERS COVERED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH HEREIN
OR THEREIN, NEITHER THE SECURED PARTY NOR THE GRANTOR MAKES ANY REPRESENTATION,
WARRANTY, COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS. AS OF THE DATE
OF THIS AGREEMENT, THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES WITH
RESPECT TO THE MATTERS DISCUSSED HEREIN. NO PROVISION OF THIS AGREEMENT MAY BE
AMENDED, MODIFIED OR SUPPLEMENTED OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED
BY THE GRANTOR AND THE SECURED PARTY.
5.4 Grantor Acknowledgement. The Grantor acknowledges receipt of an executed
copy of this Agreement. The Grantor waives the right to receive any amount that
it may now or hereafter be entitled to receive (whether by way of damages, fine,
penalty, or otherwise) by reason of the failure of the Secured Party to deliver
to the Grantor a copy of any financing statement or any statement issued by any
registry that confirms registration of a financing statement relating to this
Agreement.
5.5 Intercreditor Agreement. Notwithstanding anything to the contrary herein, in
the event that Grantor consummates a Qualified Debt Financing, (i) the Liens
granted pursuant to Section 3 shall be subject to the terms and conditions of
any intercreditor agreement entered into by the Grantor and the Secured Party
with respect to such Qualified Debt Financing and on terms reasonably acceptable
to each of the Grantor and the Secured Party (an “Intercreditor Agreement”), and
(ii) the exercise of any right or remedy by the Secured Party hereunder is
subject in all instances to the provisions of the Intercreditor Agreement, if
any. In the event of any conflict between the terms of the Intercreditor
Agreement, if any, and this Agreement, the terms of the Intercreditor Agreement
shall govern and control.


[Signature Pages Follow]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.
GRANTOR:


WORKHORSE GROUP INC.


By: /s/ Duane Hughes
Name: Duane Hughes
Title: CEO







--------------------------------------------------------------------------------



SECURED PARTY:


HT INVESTMENTS MA, LLC,
as Collateral Agent


By: /s/ Eric Helenek
Name: Eric Helenek
Title: Authorized Signatory


Notice Address:
HT Investments MA LLC
c/o High Trail Capital
221 River Street, 9th Floor
Hoboken, NJ 07030
Attention: Eric Helenek
Telephone: (917) 414-1733
Facsimile: (917) 905-9799
Email: eric@hightrailcap.com







